PER CURIAM.
Fred Curtis appeals his conviction for numerous counts of child sexual abuse-related crimes. He contends that his convictions should be reversed and he should be granted a new trial because the trial court erroneously denied his challenge for cause to one of the prospective jurors for his trial and subsequently denied his request for two additional peremptory challenges to remove other “objectionable” jurors from the panel. Our review of the record shows, however, that the trial judge did, in fact, give Curtis an additional peremptory challenge, for a total of eleven peremptory challenges. We affirm because the award of this additional peremptory challenge cured the admittedly erroneous denial of the challenge for cause of the objectionable juror. See Watson v. State, 651 So.2d 1159, 1162 (Fla.1994).
Affirmed.